NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                         KARA LYN LAW, Appellant.

                             No. 1 CA-CR 21-0432
                              FILED 10-27-2022


           Appeal from the Superior Court in Yavapai County
                        No. P1300CR201801779
               The Honorable Krista M. Carman, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Tucson
By Tanja K. Kelly
Counsel for Appellee

The Zickerman Law Office, PLLC, Flagstaff
By Adam Zickerman
Counsel for Appellant
                             STATE v. LAW
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Peter B. Swann delivered the decision of the court, in which Presiding
Judge Maria Elena Cruz and Judge Angela K. Paton joined.


S W A N N, Judge:

¶1           Kara Lyn Law was convicted of several drug-related offenses.
She appeals from the superior court’s denial of her two suppression
motions. Because the court did not abuse its discretion in denying her
motions, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            Between 2018 and 2020, Officer Jeffery Pizzi of the Chino
Valley Police Department worked on the force’s narcotics taskforce,
Partners Against Narcotics Trafficking (“PANT”). In June 2018, Officer
Pizzi helped the Yavapai-Prescott Tribal Police execute a search warrant at
a home on the reservation. Law was not present at the time but did reside
at the home, which was owned by her mother. The officers found
methamphetamine and evidence of methamphetamine sales at the home.
They also saw a black Hummer SUV in the driveway.

¶3            Officer Pizzi received an anonymous tip informing him that
Law trafficked methamphetamine and heroin from Phoenix to Yavapai
County. After receiving this information, Pizzi contacted a confidential
informant (“CI”) and asked the CI if they knew anything about Law. The
CI told Officer Pizzi that Law brought methamphetamine and heroin into
Yavapai County and that she drove a black Hummer. Officer Pizzi also
searched Law’s criminal record, which revealed multiple drug-related
offenses. Based on this information, Officer Pizzi drafted an affidavit and
requested a search warrant to place a GPS tracking device on Law’s vehicle.

¶4            Officer Pizzi monitored the Hummer’s movements via a GPS
tracking app. He saw that the Hummer had not moved for a few days and
asked Tribal Police to check on the situation. Tribal Police confirmed that
the Hummer remained parked at the residence and informed Officer Pizzi
that a silver Mustang had appeared at the residence. Officer Pizzi ran the
plates and discovered the Mustang was a rental car. He contacted the car
company and learned the car had been rented to Law. Law had been



                                     2
                             STATE v. LAW
                           Decision of the Court

spotted driving the Mustang, and Officer Pizzi confirmed she was the
driver via video surveillance. Two days later, Officer Pizzi filed an
addendum to the search warrant and attached a GPS tracker to the
Mustang.

¶5            Officer Pizzi set up alerts to notify him when the Mustang
entered certain geographic areas. On December 8, 2018, he received an alert
that the Mustang had traveled to Phoenix and was returning to Yavapai
County. Officer Pizzi was unable to respond at the time, so he contacted
the on-call detective, Jason Scissons. Officer Pizzi asked Detective Scissons
to take over the investigation and “get the vehicle stopped.” Detective
Scissons found and followed the Mustang in an unmarked vehicle until he
observed Law commit traffic violations. He then contacted Deputy Trevor
Hearl of the Yavapai County Sherriff’s Department. Deputy Hearl caught
up to the Mustang, and after observing Law commit traffic violations,
pulled the Mustang over.

¶6             Deputy Hearl approached the vehicle from the passenger
side. He asked Law for her license and registration. When she opened the
glove box to retrieve the documents, Deputy Hearl observed a gallon-size
Ziploc bag containing a substance he believed to be methamphetamine.
Law initially attempted to cover the bag with her hand, then shut the glove
box door. Deputy Hearl asked Law to pull the bag out of the glove box.
Law placed the bag on the passenger seat and said that someone must have
left it in the car. Deputy Hearl then called Sergeant John Bounds for
assistance. The officers placed Law under arrest and read her Miranda
rights.

¶7             Deputy Hearl conducted a cursory search of Law’s person at
the scene. Deputy Hearl informed Law that a full search would be
conducted at the jail and that she could be charged with promoting prison
contraband should they find any illegal items. Law did not admit to having
any illegal items in her possession.

¶8           Deputy Hearl first took Law to property evidence where she
was interviewed by PANT detectives. He then drove Law to Prescott Jail.
As they pulled into the jail parking lot, Deputy Hearl observed Law move
around in the passenger compartment. When he opened the door, he saw
crushed methamphetamine “all over” and a bindle bag on the floor.
Deputy Hearl asked Law where she had hidden the methamphetamine and
why she had crushed it in his car. Law admitted to hiding the
methamphetamine in her bra and explained that she did not want to be
charged with promoting prison contraband.


                                     3
                             STATE v. LAW
                           Decision of the Court

¶9            The state charged Law with six drug-related offenses and one
count of tampering with physical evidence. Law filed motions to suppress
the GPS evidence and evidence from the traffic stop. After a suppression
hearing, the court denied both motions. The case proceeded to trial and the
jury found Law guilty of the following offenses: one count of sale or
transportation of a dangerous drug, one count of possession of dangerous
drugs for sale, one count of possession or use of narcotic drugs for sale, one
count of possession of drug paraphernalia, and one count of tampering
with physical evidence. The court sentenced Law to serve a total of ten
years in prison with credit for 828 days served. Law appeals.

                               DISCUSSION

I.     DEPUTY HEARL HAD REASONABLE SUSPICION TO CONDUCT
       A TRAFFIC STOP.

¶10           We review the superior court’s denial of a motion to suppress
for abuse of discretion but review legal conclusions de novo. State v.
Schinzel, 202 Ariz. 375, 378, ¶ 12 (App. 2002). “We consider only the
evidence presented at the suppression hearing, and we view that evidence
in the light most favorable to sustaining the trial court’s ruling.” State v.
Gay, 214 Ariz. 214, 223, ¶ 30 (App. 2007).

¶11           The Fourth Amendment to the United States Constitution
protects individuals from unreasonable searches and seizures. “An
investigatory stop of a motor vehicle constitutes a seizure under the Fourth
Amendment . . . .” State v. Gonzalez-Gutierrez, 187 Ariz. 116, 118 (1996). To
detain a driver for investigatory purposes, an officer must have reasonable
suspicion that the driver has committed an offense. Terry v. Ohio, 392 U.S.
1, 20–22 (1968).

¶12           Law argues that the traffic stop of the Mustang was invalid
because the officers lacked reasonable suspicion that she committed an
offense. But Detective Scissons testified that he observed Law commit three
separate traffic violations. First, he saw her drift about one foot over the
outer fog line before sharply swerving back into her lane. See A.R.S. § 28-
729(1) (“Except as provided in § 28-903 [pertaining to motorcycles], a
person shall drive a vehicle as nearly as practicable entirely within a single
lane and shall not move the vehicle from that lane until the driver has first
ascertained that the movement can be made with safety.”). He also
observed the Mustang “driving pretty close behind the car in front of her.”
See A.R.S. § 28-730(A) (“The driver of a motor vehicle shall not follow
another vehicle more closely than is reasonable and prudent and shall have



                                      4
                              STATE v. LAW
                            Decision of the Court

due regard for the speed of the vehicles on, the traffic on and the condition
of the highway.”). Finally, the GPS tracker reported that the Mustang was
driving 6 to 8 miles over the speed limit while Detective Scissons tailed the
car. See State v. Rich, 115 Ariz. 119, 121 (App. 1977) (“Driving over the speed
limit . . . creates a presumptive violation of the basic speed law” set forth in
A.R.S. § 28-701(A).).

¶13            We have previously held that “the violation of a traffic law
provides sufficient grounds to stop a vehicle.” State v. Acosta, 166 Ariz. 254,
257 (App. 1990). Citing State v. Livingston, 206 Ariz. 145 (App. 2003), Law
argues that a single instance of drifting over the fog line is insufficient to
justify a stop. We find Livingston distinguishable.

¶14            In Livingston, the driver momentarily crossed over the
dividing line on a curved, dangerous road that was only partially paved.
206 Ariz. at 147, ¶ 5. She remained on the paved section of the road and, as
there were no other cars present, her actions did not affect traffic. Id. The
officer conceded that Livingston did not jerk her wheel or commit any
additional traffic violations. Id. Unlike the driver in Livingston, Law jerked
her wheel after drifting a foot over the fog line on a busy road. There is no
evidence in the record that road conditions necessitated this deviation.

¶15            Law also argues there was insufficient evidence that she was
speeding because officers failed to establish whether the GPS tracker was
properly calibrated to accurately report her speed. We need not address
this argument because a single traffic violation is sufficient to give officers
probable cause to conduct a stop. As explained above, Law’s lane violation
satisfied that requirement. Additionally, Law failed to address the officer’s
observation that she was following too closely, which is a violation of A.R.S.
§ 28-730(A). We therefore consider that argument conceded.

II.    PROBABLE CAUSE SUPPORTS THE GPS SEARCH WARRANT.

¶16            Law argues that the superior court erred in denying her
motion to suppress based upon the GPS search warrant. Placing a GPS
tracker on a vehicle constitutes a Fourth Amendment search. State v. Jean,
243 Ariz. 331, 341, ¶ 36 (2018). Such a search must be supported by probable
cause and a warrant. Id.

¶17          Law argues that the search warrant permitting the attachment
of GPS trackers to her vehicles was invalid because it was not supported by
probable cause. Specifically, Law contends that Officer Pizzi improperly
included the fact that officers found methamphetamine paraphernalia in
Law’s mother’s home in his warrant affidavit. The superior court agreed


                                       5
                              STATE v. LAW
                            Decision of the Court

with Law that there was no clear nexus between the paraphernalia and
Law. However, the court found that the anonymous tip, the CI’s statement,
and Law’s criminal history were sufficient to establish probable cause for
the GPS warrant. We agree.

¶18           “Probable cause exists when the facts known to a police
officer ‘would warrant a person of reasonable caution in the belief that
contraband or evidence of a crime is present.’” State v. Sisco II, 239 Ariz.
532, 535, ¶ 8 (2016) (citation omitted). Law’s previous convictions for the
sale of dangerous drugs, drug possession, and possession of drug
paraphernalia contributed to the court’s determination there was probable
cause for the GPS warrant. Contrary to Law’s argument, it is not improper
to consider an individual’s criminal history when determining whether to
issue a warrant. See State v. Woods, 236 Ariz. 527, 530, ¶ 12 (App. 2015).

¶19            Law’s criminal history was only one of the factors that
contributed to the court’s determination. Officer Pizzi testified that an
anonymous tip and statements by a “reliable confidential informant”
supported his suspicion that Law was involved in drug trafficking. An
informant’s credibility is determined based on the totality of the
circumstances. See State v. Edwards, 154 Ariz. 8, 12 (App. 1986). Officer Pizzi
testified to the CI’s reliability. The CI correctly identified Law’s vehicle and
had knowledge about her involvement with dangerous drugs. Officer
Pizzi’s investigation confirmed the CI’s statements regarding Law’s
Hummer and involvement with drugs. This, in combination with the
anonymous tip, led Officer Pizzi to believe the CI’s statement that Law was
involved in bringing methamphetamine into Yavapai County. On this
record, we cannot say that the superior court erred in determining that the
warrant was supported by probable cause.

                               CONCLUSION

¶20           For the aforementioned reasons, we affirm.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         6